1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    ST. MICHAEL BALZARINI,                    Case No. 5:19-cv-01191-RGK-MAA
12                        Petitioner,           ORDER SUMMARILY DISMISSING
13                                              ACTION WITHOUT PREJUDICE
            v.
14
      DEAN BORDERS, Warden,
15
16                        Respondent.

17
18         On June 27, 2019, Petitioner St. Michael Balzarini, acting pro se, filed a
19   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (“Petition,” ECF
20   No. 1.) As discussed below, summary dismissal of the action is appropriate.
21
22   I.    BACKGROUND
23         Petitioner was convicted and sentenced in 1995 in the San Bernardino
24   County Superior Court. (See Petition 2.) Although the Petition states that
25   Petitioner has not previously filed any federal habeas petitions with respect to this
26   judgment of conviction (id. at 7), this is Petitioner’s fifth federal habeas action in
27   this district predicated on the 1995 conviction. The Court takes judicial notice of
28   Petitioner’s prior habeas cases in this district. See Fed. R. Evid. 201(b)(2) (“The
1    court may judicially notice a fact that is not subject to reasonable dispute because
2    it . . . can be accurately and readily determined from sources whose accuracy cannot
3    reasonably be questioned.”); Harris v. County of Orange, 682 F.3d 1126, 1131-32
4    (9th Cir. 2012) (court may take judicial notice of “documents on file in federal or
5    state courts”); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980) (“[A]
6    court may take judicial notice of its own records in other cases . . . .”).
7          In Balzarini v. Terhune, No. 2:00-cv-04590-GHK-AN, Petitioner filed a
8    habeas petition challenging his conditions of confinement. On May 23, 2000, the
9    Court entered judgment dismissing the petition without prejudice. (No. 2:00-cv-
10   04590-GHK-AN, ECF Nos. 3-4.)
11         In Balzarini v. Cambria, No. 2:01-cv-04663-GLT-AN, Petitioner filed a
12   petition challenging his custody arising from his 1995 conviction. The Magistrate
13   Judge assigned to the action issued a report and recommendation of dismissal for
14   failure to comply with a court order, failure to prosecute, and untimeliness. (See
15   No. 2:01-cv-04663-GLT-AN, ECF No. 15.)1 On December 5, 2001, the District
16   Judge adopted the report and recommendation and entered judgment dismissing the
17   petition with prejudice. (No. 2:01-cv-04663-GLT-AN, ECF Nos. 20-21.)
18         In Balzarini v. Woodford, No. 5:05-cv-00222-FMC-AN, Petitioner filed a
19   petition challenging his custody arising from his 1995 conviction. On April 20,
20   2005, the Court entered judgment summarily dismissing the petition without
21   prejudice as an unauthorized second or successive petition. (No. 5:05-cv-00222-
22   FMC-AN, ECF Nos. 3-4.)
23         In Balzarini v. Grounds, No. 5:12-cv-00028-GHK-AN, Petitioner filed a
24   petition challenging his custody arising from his 1995 conviction. On January 23,
25   2012, the Court entered judgment summarily dismissing the petition without
26
     1
27     This report and recommendation is not presently available in the Court’s
     electronic filing system. Consequently, the Clerk is directed to attach the report and
28   recommendation to this Order.
                                                 2
1    prejudice as an unauthorized second or successive petition. (No. 5:12-cv-00028-
2    GHK-AN, ECF Nos. 5-6.)
3          The pending Petition asserts claims challenging Petitioner’s custody arising
4    from his 1995 conviction and sentence. (See Petition 2.) Nowhere in the Petition
5    does Petitioner allege that he has sought leave from a United States Court of
6    Appeals to file a second or successive petition. (See generally Petition.)
7
8    II.   THE PETITION IS SUBJECT TO SUMMARY DISMISSAL
9          Rule 4 of the Rules Governing Section 2254 Cases in the United States
10   District Courts requires summary dismissal of federal habeas petitions “[i]f it
11   plainly appears from the petition and any attached exhibits that the petitioner is not
12   entitled to relief in the district court.” See also C.D. Cal. L.R. 72-3.2 (authorizing a
13   magistrate judge to prepare a proposed order for summary dismissal and proposed
14   judgment for a district judge).
15         28 U.S.C. § 2244(b) limits habeas petitioners from asserting certain claims in
16   a second or successive petition without leave from a United States Court of
17   Appeals. As articulated by the United States Supreme Court:
18         The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)
19         established a stringent set of procedures that a prisoner “in custody
20         pursuant to the judgment of a State court,” 28 U.S.C. § 2254(a), must
21         follow if he wishes to file a “second or successive” habeas corpus
22         application challenging that custody, § 2244(b)(1). In pertinent part,
23         before filing the application in the district court, a prisoner “shall move
24         in the appropriate court of appeals for an order authorizing the district
25         court to consider the application.” § 2244(b)(3)(A). A three-judge
26         panel of the court of appeals may authorize the filing of the second or
27         successive application only if it presents a claim not previously raised
28         that satisfies one of the two grounds articulated in § 2244(b)(2).
                                                3
1          § 2244(b)(3)(C); Gonzalez v. Crosby, 545 U.S. 524, 529-530, 125 S.
2          Ct. 2641, 162 L. Ed. 2d 480 (2005); see also Felker v. Turpin, 518
3          U.S. 651, 656-657, 664, 116 S. Ct. 2333, 135 L. Ed. 2d 827 (1996).
4    Burton v. Stewart, 549 U.S. 147, 152-53 (2007). District courts lack jurisdiction to
5    consider unauthorized successive petitions and must dismiss such petitions. Id. at
6    153; see also 28 U.S.C. § 2244(b)(2); Rishor v. Ferguson, 822 F.3d 482, 490 (9th
7    Cir. 2016).
8          The Petition is an unauthorized second or successive petition. Petitioner’s
9    2001 petition for writ of habeas corpus, which was predicated on his 1995
10   conviction and sentence, was dismissed as untimely. (See Balzarini v. Cambria,
11   No. 2:01-cv-04663-GLT-AN, ECF No. 15, adopted, ECF No. 20.) A dismissal for
12   untimeliness operates as a disposition on the merits. McNabb v. Yates, 576 F.3d
13   1028, 1029 (9th Cir. 2009). Accordingly, a subsequent petition challenging the
14   same conviction constitutes a “second or successive” habeas petition relative to the
15   2001 petition. See id. The instant Petition is predicated on the same 1995
16   conviction and sentence challenged in Balzarini v. Cambria, No. 2:01-cv-04663-
17   GLT-AN, which the Court dismissed on the merits—not to mention the same
18   conviction and sentence challenged in two subsequent petitions, Balzarini v.
19   Woodford, No. 5:05-cv-00222-FMC-AN, and Balzarini v. Grounds, No. 5:12-cv-
20   00028-GHK-AN, both of which the Court dismissed as second or successive.
21         Even if Petitioner could demonstrate that he qualifies for an exception to the
22   bar on successive petitions, he must have obtained permission from the Ninth
23   Circuit before bringing the claims in the instant Petition. Woods v. Carey, 525 F.3d
24   886, 888 (9th Cir. 2008). Petitioner has not shown that he sought or obtained
25   authorization to file the instant Petition with any United States Court of Appeals.
26   (See generally Petition.) The Court’s independent search of the Ninth Circuit Court
27   of Appeal’s dockets using the electronic PACER case locator function indicates
28   Petitioner neither sought nor obtained such authorization.
                                               4
1           Accordingly, this district court lacks jurisdiction to entertain the Petition, and
2    summary dismissal is appropriate.
3
4    III.   THE COURT DENIES A CERTIFICATE OF APPEALABILITY
5           Pursuant to Rule 11 of the Rules Governing Section 2254 cases, the Court
6    “must issue or deny a certificate of appealability when it enters a final order adverse
7    to the applicant.” The Court has found that the Petition should be dismissed
8    without prejudice. For the reasons stated above, the Court concludes that Petitioner
9    has not made a substantial showing of the denial of a constitutional right, as is
10   required to support the issuance of a certificate of appealability. See 28 U.S.C.
11   § 2253(c)(2).
12
13   IV.    CONCLUSION
14          IT IS THEREFORE ORDERED that the Petition be DISMISSED
15   WITHOUT PREJUDICE. A certificate of appealability is DENIED.
16
17   DATED: August 16, 2019
18
19                                            R. GARY KLAUSNER
                                              UNITED STATES DISTRICT JUDGE
20
21
     Presented by:
22
23
                  /s/
24   MARIA A. AUDERO
25   UNITED STATES MAGISTRATE JUDGE

26
27   ATTACHMENT
     No. 2:01-cv-04663-GLT-AN, ECF No. 15
28
                                                 5
